DETAILED ACTION
Withdrawn Rejections
The 35 U.S.C. § 103(a) rejection of claims 1-8, 27-32 and 165-166.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerrit Winkel on February 10, 2022.
The application has been amended as follows: 
Cancel claims 1-8 and 166-169.
165. (Currently Amended) A media mixing vessel, comprising:
a flexible portion having an interior volume, the interior volume containing dry media that supports in vitro cultivation of a cell;
a fluid inlet fluidically coupled to the flexible portion, wherein the fluid inlet includes an eductor positioned entirely within an interior volume of the flexible portion and configured to supply a mixing liquid to the interior volume as a motive liquid to  dissolve the dry media, wherein the eductor is structurally designed to re-entrain the mixing liquid supplied to the interior volume of the flexible portion and the mixing liquid includes water or buffer that combines with the dry media to form a liquid media; and
a fluid outlet fluidically coupled to the flexible portion, wherein the fluid outlet includes a filter element configured to prevent the dry media exceeding a predetermined size from exiting the flexible portion;

wherein the eductor is the only mixing or agitating device within the interior volume of the flexible portion; 
a vent operably coupled to the flexible portion and configured to evacuate air from the flexible portion; and
a fill port operably coupled to the flexible portion and configured to hermetically seal after the flexible portion is filled with the dry media;
wherein the eductor is configured to supply the mixing liquid to dissolve the dry media in a single pass.
Allowable Subject Matter
Claims 27-32, 165 and 170-171 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 27 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a media mixing vessel including flexible media vessel comprising an eductor and a separate connection between a fluid dispensing line and a fluid dilution line at a location downstream of a dispensing point and outside of the flexible media vessel as claimed. The references of Erdenberger et al. and Coy et al. are believed to represent the closet prior art, but do not teach the arrangement required of the instant claim for the reasons articulated by Applicants on pages 12-15 of the response dated 10/25/2021.
With respect to independent claim 165 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a media mixing vessel comprising a flexible portion, a fluid inlet including an eductor and a fluid outlet, wherein the fluid . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 



/LYDIA EDWARDS/Examiner, Art Unit 1796